McBRIDE, C. J.
Upon this record we do not think the claimant was entitled to be heard upon the question of temporary disability upon his appeal to the Circuit Court.
It appears from the records of the Commission that on the twenty-eighth day of October, 1922, the Com*230mission finally passed upon Kane’s claim and awarded to him, in addition to the snm of $372.17 theretofore paid, the further sum of $12.83, which was its final action upon the claim. It further appears that on the nineteenth day of January, 1923, no formal or written application having been made, or at least none appearing in the record, the Commission reopened the case for the purpose of ascertaining whether or not any permanent partial disability existed which would entitle the claimant to further compensation, and, upon such examination, found that no condition existed which entitled the claimant to further compensation for permanent partial disability. From this latter decision the claimant appealed and the case was heard before a jury, to whom was submitted the special verdict heretofore set out.
Taking the record as a whole, we find that claimant had a right of appeal from the decision of the Commission as to temporary disability beginning from the twentieth day of October, 1922, and, not having exercised-that right within sixty days, as required by Section 10, Chapter 311, General Laws of Oregon for 1921, he had no further right of appeal, except from the subsequent finding of the commission as to his alleged permanent partial disability. The verdict did not find that claimant had any permanent partial disability, and the fact of temporary total disability or temporary partial disability was not an issue which the court had jurisdiction to try.
The case should have been dismissed and it is so ordered here. Dismissed.